NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted July 24, 2014
                                 Decided July 24, 2014

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge 

                         DANIEL A. MANION, Circuit Judge

                         DIANE S. SYKES, Circuit Judge

No. 13‐3364

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff‐Appellee,                       Court for the Northern District of Indiana,
                                               South Bend Division.
      v.
                                               No. 3:12cr45‐001
RICHARD LEE HARRELL,
     Defendant‐Appellant.                      Robert L. Miller, Jr.,
                                               Judge.

                                       O R D E R

       Richard Harrell was convicted after a jury trial of possessing child pornography,
18 U.S.C. § 2252(a)(4)(B), and sentenced to a 120‐month statutory‐maximum term of
imprisonment, id. § 2252(b)(2). He filed a notice of appeal, but his appointed attorney
moves to withdraw under Anders v. California, 386 U.S. 738 (1967). Counsel has
submitted a brief that explains the nature of the case and addresses the issues that a
case of this kind might be expected to involve, and Harrell has answered our invitation
to respond. See CIR. R. 51(b). Because the analysis in counsel’s brief appears to be
thorough, we limit our review to the subjects that counsel has discussed, plus any
No. 13‐3364                                                                           Page 2

additional issues that Harrell, disagreeing with counsel, believes have merit. See United
States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553
(7th Cir. 1996). 

        At trial the government introduced evidence about how police found child
pornography in Harrell’s home. Officers tracked an internet protocol address associated
with downloading child pornography to a home in Warsaw, Indiana, where Harrell, his
then‐wife, and three other adults lived. Child‐pornography videos were stored on a
computer in the living room, and a forensic examination revealed that more illicit
videos had been deleted or incompletely downloaded over a period of months,
typically in the early morning hours. Harrell’s ex‐wife testified that he was often the
only person up at that time of the day. Police interviewed Harrell in his home (a
videorecording of the interview was played for the jury), and Harrell confessed to
downloading and viewing the child pornography and confirmed that he usually did so
in the early morning.

       Harrell changed his story when he testified at trial, however. On direct
examination he denied downloading child pornography and suggested that another
member of the household must have been responsible. He testified that he lied to the
police in the interview because he wanted to be able to go home to his family.

       Counsel first considers challenging the sufficiency of the evidence but rightly
concludes that such a challenge would be frivolous. We would affirm the judgment so
long as any rational jury could have found him guilty beyond a reasonable doubt,
United States v. Eads, 729 F.3d 769, 779 (7th Cir. 2013); United States v. Sanchez, 251 F.3d
598, 601 (7th Cir. 2001), and here ample evidence supported Harrell’s possession
conviction: the child pornography found on the computer in Harrell’s home, his
videorecorded confession, the results of the forensic examination, and his ex‐wife’s
corroboration that pornography was accessed in the early morning. See United States v.
Angle, 234 F.3d 326, 339–40 (7th Cir. 2000) (diskettes containing child pornography
found in defendant’s home); United States v. Blank, 701 F.3d 1084, 1091–92 (5th Cir. 2012)
(confession to possessing child pornography); United States v. Muhlenbruch, 634 F.3d 987,
1000–01 (8th Cir. 2011) (forensic examination corroborated defendant’s confession about
timing that he downloaded child pornography).

       Counsel next weighs challenging the reasonableness of Harrell’s sentence but
correctly concludes such a challenge would be frivolous. The district court
appropriately evaluated the factors listed in 18 U.S.C. § 3553(a), including Harrell’s
No. 13‐3364                                                                          Page 3

history and characteristics (he had no history of violence, graduated from high school,
volunteered as a firefighter, and although divorced, has two young children, one of
whom is disabled), the nature and circumstances of the offense (he downloaded
between eighteen and sixty‐five child‐pornography videos), and the seriousness of the
crime (victims depicted in child pornography have “their lives . . . demolished”).

       Counsel last considers whether Harrell could challenge the quality of his
representation in the district court but properly acknowledges that challenging his own
performance would be inappropriate. See United States v. Rezin, 322 F.3d 443, 445 (7th
Cir. 2003). In any event, as counsel recognizes, a claim of ineffective assistance is best
pursued in a collateral attack, through which a record can be developed. See Massaro v.
United States, 538 U.S. 500, 504–05 (2003); United States v. Stokes, 726 F.3d 880, 897–98
(7th Cir. 2013).

        Harrell proposes arguing that the police prompted an involuntary confession
when they exploited his depression and concern for his family by saying, “Tell us what
we need to know so you can get back to your family.” Although a suspect’s mental
condition may be relevant to his susceptibility to police coercion, coercive police activity
is a necessary predicate to a finding that a confession is not voluntary within the
meaning of the Due Process Clause. See Colorado v. Connelly, 479 U.S. 157, 164–65 (1986);
United States v. Stadfield, 689 F.3d 705, 709–10 (7th Cir. 2012). Because the police here
made no improper threat, false promise of leniency, subterfuge, or deception that
would amount to coercion, see Stadfeld, 689 F.3d at 710, any challenge to the
admissibility of Harrell’s confession would be frivolous.

       Harrell also argues that the sentencing guidelines are “severe and out of date,”
but this generalized argument about the validity of the guidelines is properly addressed
to the Sentencing Commission or Congress. United States v. Garthus, 652 F.3d 715, 721
(7th Cir. 2011); see also United States v. Aguilar‐Huerta, 576 F.3d 365, 367–68 (7th Cir.
2009).

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.